COMPTON, Justice,
dissenting.
The court is asked to interpret AS 14.20.-140(b), part of a comprehensive statutory scheme governing the employment and tenure rights of teachers and school officials. AS 14.20.140(b) provides:
If a teacher who has not acquired tenure rights is not to be retained for the following school year the employer shall notify the teacher of the nonretentioñ by writing delivered on or before the last day of the school term or by registered mail postmarked on or before the last day of the school term.
The court concludes that Martinez was notified of her nonretention by constructive delivery within the statutorily mandated period because the notice was actually delivered within the time in which she would have received notice had it been sent by registered mail postmarked on the last day of the term. I believe the court misapplies the constructive delivery doctrine. Further, I do not agree that substantial compliance will satisfy the statutory notice requirement. Therefore I dissent.
AS 14.20.140(b) is unambiguous. A school district which does not intend to rehire a nontenured teacher must notify the teacher in writing delivered or post*333marked by the last day of the school term. When a statutory directive is clear and unambiguous, it should not be extended or modified by judicial resort to the principles of statutory construction unless the party asserting a different meaning meets a heavy burden of demonstrating a contrary legislative intent, University of Alaska v. Geistauts, 666 P.2d 424, 428 n. 5 (Alaska 1983); State v. City of Haines, 627 P.2d 1047, 1049 (Alaska 1981). We should not lightly ignore this legislative determination of how best to protect teachers. The burden of compliance is not so great as to justify relieving the school district of the obligation of strict compliance. See, e.g., Tsakiris v. Phoenix Union High School System, 18 Ariz.App. 416, 502 P.2d 1093 (1972).
The court frames the issue in terms of constructive delivery. Decisions involving constructive delivery clearly indicate that the doctrine relates to the method of delivery. Since Martinez was notified of her nonretention by the method of actual delivery, the constructive delivery doctrine is irrelevant. Constructive delivery is unrelated to the timing of actual delivery. See, e.g., Matter of Estate of Lewis, 97 Idaho 299, 543 P.2d 852, 855 (1975), (actual delivery to agent of donee); Winsor v. Powell, 209 Kan. 292, 497 P.2d 292, 302 (1972) (actual delivery to donee’s safe deposit box); Lakeview Gardens v. Kansas ex rel. Schneider, 221 Kan. 211, 557 P.2d 1286, 1290-91 (1976) (setting marked goods aside and notifying buyer).1 The issue is whether Martinez received timely actual delivery of the notice of nonretention.
Notice of nonretention is timely if it is sent by registered mail postmarked by the last day of the school term even if the teacher receives it thereafter. Rapp v. Los Angeles City School District, 5 Cal.App.2d 342, 42 P.2d 1039, 1040 (1935); Davis v. Moseley, 230 N.C. 645, 55 S.E.2d 329, 330 (1949). Notice of nonretention is also timely if it is sent by nonregistered mail and received by the teacher before the last day of the term, because the writing is “delivered” within the statutory period. Volandri v. Taylor, 124 Cal.App. 356, 12 P.2d 462, 463 (1932). Notice is not timely if it is sent by unregistered mail before the statutory deadline, but the teacher does not receive it until after the last day of the term, Strickland v. Berger, 336 So.2d 176, 177 (Ala.1976); Reed v. Board of Education, 125 Cal.App. 714, 14 P.2d 330, 330-31 (1932); Blalock v. Ridgway, 92 Cal.App. 132, 267 P. 713, 715 (1928), even if the notice is mailed early enough to arrive before the statutory deadline under normal circumstances. Welo v. District School Board, 24 Or.App. 443, 545 P.2d 921, 922 (1976). It is not enough merely to set in motion the mechanics of giving notice. School District RE-11J v. Norwood, 644 P.2d 13, 15 (Colo.1982).
Since Martinez did not receive timely actual delivery under any theory, the real question before the court is whether the notice requirement of AS 14.20.140(b) may be satisfied by substantial compliance. The court answers the question in the affirmative, but I believe the application of this doctrine is unwise in this situation.
Substantial compliance with the notice provision involves conduct which falls short of strict compliance with the statutory deadline, but which affords a nontenured teacher the same protection that strict compliance would offer. The use of substantial compliance creates uncertainty by injecting collateral issues, thereby ignoring the legislature’s attempt to create a clean cutoff date for notice of nonretention. The court’s reasoning relies on the fortuity of an intervening weekend to deprive Martinez of her statutory right to receive timely notice of nonretention.
The superior court found, and the court agrees, that the notice requirement was intended to allow a nonretained teacher *334ample opportunity to seek alternative employment. Carrying this reasoning to its logical extreme, a school board would be in substantial compliance with AS 14.20.140(b) so long as the teacher received notice prior to missing an employment opportunity for the following year. She could receive notice on the last day of the term, three days later, or at any time which the court feels gives her enough time to find another job. This renders meaningless the statutory deadline.2
Furthermore, the superior court heard no evidence on the time required to deliver a registered letter. Although a court has discretion to take judicial notice of a fact which is “not subject to reasonable dispute in that it is either (1) generally known within this state or (2) capable of accurate and ready determination,” Alaska R.Evid. 201, it approaches absurdity to conclude that mail delivery times fall within this category. Therefore, this is not an appropriate fact of which to take judicial notice.
I would therefore address the issue whether Martinez was a “teacher” within the terms of AS 14.20.140(b), and, if so, whether she intentionally avoided delivery on the last day of school, thereby excusing the District’s failure to provide timely notice. School District RE-11J, 644 P.2d 13, 16 (Colo.1982); State ex rel. Sights v. Edwards, 228 Ind. 13, 88 N.E.2d 763, 765 (1949); Welo, 545 P.2d at 922 n. 3.

. It should be noted that in none of these decisions did a court hold that actual delivery on one date is constructive delivery on an earlier date.


. The United States Supreme Court recently addressed the issue of substantial compliance with statutory deadlines.
A final statutory question must be resolved before we turn to the constitutional holding of the District Court. Relying primarily on Hickel v. [Oil Shale] Corp., 400 U.S. 48 [91 S.Ct. 196, 27 L.Ed.2d 193] (1970), the District Court held that, even if the statute required a filing on or before December 30, appellees had "substantially complied" by filing on December 31. We cannot accept this view of the statute.
The notion that a filing deadline can be complied with by filing sometime after the deadline falls due is, to say the least, a surprising notion, and it is a notion without limiting principle. If 1-day late filings are acceptable, 10-day late filings might be equally acceptable, and so on in a cascade of exceptions that would engulf the rule erected by the filing deadline; yet regardless of where the cutoff line is set, some individuals will always fall just on the other side of it. Filing deadlines, like statutes of limitations, necessarily operate harshly and arbitrarily with respect to individuals who fall just on the other side of them, but if the concept of a filing deadline is to have any content, the deadline must be enforced. “Any less rigid standard would risk encouraging a lax attitude toward filing dates,” United States v. Boyle, 469 U.S. [-] at - [105 S.Ct. 687, 693, 83 L.Ed.2d 622, 630 (1985)] A filing deadline cannot be complied with, substantially or otherwise, by filing late — even by one day.
United States v. Locke, - U.S. - , - , 105 S.Ct. 1785, 1796, 84 L.Ed.2d -, - (1985).